PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Cherry						    :				    
	
Application No.  16/705,739
:	DECISION ON PETITION
Filed:  December 6, 2019
:
Attorney Docket No. 1344


This is a decision on the “Petition under 37 CFR § 1.137(a) to Withdraw a Holding of Abandonment” filed on September 14, 2021, which is being treated as a petition under 37 CFR 1.181, to withdraw the holding of abandonment.

The petition under 37 CFR 1.181 is granted. 

This application was held abandoned on February 23, 2021, after no reply was received to the restriction/election requirement mailed December 21, 2020.  The notice set forth a shortened statutory period of reply of two months from its mailing date. Extensions of time under 37 CFR 1.13(a) were available. No response was received within the allowable period and the application became abandoned on February 23, 2021.  A Notice of Abandonment was mailed on July 14, 2021.

When, as in this case petitioner is arguing that an Office communication was not received, petitioner must establish non-receipt of the Office communication in accordance with section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) that requires the following:

	2.    Showing of Nonreceipt Required of a Pro Se Applicant 

When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner 

 In view of the explanation and evidentiary documents filed on September 14, 2021, applicant has made a sufficient showing that restriction/election requirement mailed on December 21, 2020, was not received.  It is concluded that petitioner has met the burden of proof as established by Section 711.03(c)(II) of the MPEP.  The holding of abandonment is, therefore, withdrawn.

The corrected Application Data Sheet filed on February 3, 2021, is noted.

The application is being directed to Technology Center GAU 1746 for further processing to include consideration of the “Response to Restriction Requirement”, filed on September 14, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222. Questions regarding the further processing of application must directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET